NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4220-14T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DARIAN VITELLO,

     Defendant-Appellant.
__________________________

              Submitted September 11, 2017 – Decided July 9, 2018

              Before Judges Sabatino and Ostrer.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Monmouth
              County, Docket No. FO-13-0282-11.

              David P. Schroth, attorney for appellant.

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Monica do
              Outeiro, Assistant Prosecutor, of counsel and
              on the brief; Mary R. Juliano, Assistant
              Prosecutor, on the brief).

PER CURIAM

        After an evidentiary hearing, Judge Lisa Thornton granted the

State's motion, pursuant to N.J.S.A. 2C:25-21(d)(3) and N.J.S.A.

2C:58-3(c)(5),        to   forfeit    any   firearms     of   defendant     Darian
Vitello, and to revoke his permits, licenses and authorizations

to use, possess or own firearms.             The court found Vitello's

continued firearm ownership would not be in the interest of the

public health, safety or welfare.           N.J.S.A. 2C:58-3(c)(5).        The

court thereafter denied Vitello's motion for a new trial based on

Rule 4:50-1(b) and (f), and a motion for reconsideration.            In his

appeal, Vitello argues the court lacked jurisdiction because the

State's    motion   was   untimely;   the   decision    lacked   support   of

sufficient credible evidence in the record; and the court abused

its discretion in denying his Rule 4:50-1 and reconsideration

motions.    We affirm.

                                      I.

     The court found that Vitello, while a Belmar police officer,

mishandled his handgun on "at least three occasions against the

policies of the Belmar police department and against all operating,

standard operating procedures for law enforcement at times in a

reckless manner, pointing them at his colleagues."                The court

found that on two separate occasions, several months apart, Vitello

unholstered and pointed his service handgun at the ground near the

feet of Luis Abreu, an unarmed Class One special police officer.

Abreu   testified    that   Vitello   activated   the    laser   sight     and

continued to point the weapon for roughly five minutes.              In one

incident, Vitello asked Abreu how he would feel if Vitello shot

                                      2                             A-4220-14T4
him.    Abreu did not believe Vitello would actually shoot, but his

behavior made Abreu nervous, because accidents could happen. Abreu

testified that one of the incidents was witnessed by another

officer, Paul Smikovecus.             The two incidents occurred in 2006 and

2007,    one    in    the     parking    lot       and    the   second      inside      police

headquarters.

       On another occasion, after a disagreement, Vitello pointed

his    weapon    at    the     body     of   Michael        Allen,    then    a    civilian

dispatcher.          Allen testified that Vitello activated the laser

sight and pointed his service weapon at his chest.                                 A fellow

officer, James Burdick, testified he witnessed this incident and

told Vitello, in coarse language, to put his weapon away.                            Vitello

answered he was just goofing around.                     Another officer, Thomas Cox,

testified he observed Vitello while the weapon was unholstered,

apparently after the pointing.1

       None     of    the     officers       involved        promptly       reported        the

incidents, although Burdick stated that unholstering a service

weapon     under       the      circumstances             described        would     violate

departmental         rules.      However,          Smikovecus,       who    had    a     prior



1
  We recognize that Abreu testified there were three incidents
involving Vitello pointing a weapon at his feet.      The court
addressed only two in its findings, along with the one involving
Allen, and concluded there were "at least three" incidents in
which Vitello mishandled his weapon.

                                               3                                       A-4220-14T4
disagreement     with         Vitello,     prompted      an     internal     affairs

investigation of the incidents in 2009.                  Chief Thomas Palmisano

testified    about      the    internal     affairs      investigation      that    he

conducted.     Palmisano was a lieutenant or captain at the time.

The investigation led to grand jury proceedings. Apparently before

any   indictment     was      returned,     Vitello      pleaded    guilty    to    an

accusation charging he harassed Abreu by threatening to physically

harm him; the accusation did not allege use of a weapon.                           See

N.J.S.A. 2C:33-4(b).           Defendant forfeited his public employment,

and the Belmar police seized his police and personal firearms.

However,     Vitello     did     not     surrender    his      firearms    purchaser

identification card (Card), because he claimed that he lost it.

Vitello also did not seek a judicial order compelling the return

of his weapons.

      The next year, Vitello obtained a replacement Card and a

Handgun Purchase Permit (Permit) upon application to the Neptune

Township Police Department.            He thereafter purchased a handgun for

personal use.        At the court's suggestion, a Neptune detective

testified at the hearing about his investigation of Vitello's

application.       He    said     he     never   spoke    to    Belmar    about    the

circumstances of Vitello's firing.               He consulted with the county

prosecutor's office only to confirm that the harassment conviction

was not a legal impediment to issuing the Card or Permit.

                                           4                                 A-4220-14T4
       A few months after Vitello purchased his new firearm, his

girlfriend obtained a domestic violence temporary restraining

order (TRO) against him, which led to the seizure of his handgun.

After the girlfriend voluntarily dismissed the TRO, the State

filed a motion within forty-five days of the seizure, apparently

under N.J.S.A. 2C:25-21(d)(3), for the forfeiture of Vitello's

weapon and revocation of his permits, licenses and authorizations

for the use, possession, or ownership of such weapons; however,

the State withdrew the motion without prejudice.2    More than three

months later, the State filed its motion under N.J.S.A. 2C:25-

21(d)(3) and N.J.S.A. 2C:58-3, that is the subject of this appeal.

       The court credited, and relied on the testimony of Abreu,

Allen, Burdick and Cox, whom the State presented.           The court

discredited and rejected the testimony of Vitello, who denied that

any of the incidents occurred.        The court acknowledged various

discrepancies in the testimony of the State's witnesses.     However,

the court generally attributed those to the passage of time between

the incidents and the hearing in 2011.       Allen said his incident

occurred in December 2005.    Burdick recalled it occurred in 2006

or 2007.    Cox was even more uncertain about the timing.




2
    A copy of the notice of motion is not included in the record.

                                  5                           A-4220-14T4
     In granting the State's motion, the court noted that Vitello

continued    to   deny   the   events   occurred,    refused     to    accept

responsibility for his actions, and failed to learn from them or

to demonstrate the ability to act responsibly with firearms.                 As

noted above, the court found that defendant mishandled his firearms

on at least three occasions.

     Vitello appealed and, through new counsel, sought to expand

the record before us. We denied his motion, permitting him instead

to present that request to the trial court.                Vitello's motion

under Rule 4:50-1 followed.        Vitello grounded his request for

relief on subsection (b) – "newly discovered evidence, which would

probably alter the judgment or order and which by due diligence

could not have been discovered in time to move for a new trial

under R. 4:49"; and subsection (f) – "any other reason justifying

relief from the operation of the judgment or order."             In support

of his request for a new trial, Vitello contended that an Internal

Affairs   investigation    concluded    in   2005   that    allegations      he

mishandled his weapon were unfounded.        He also relied on Burdick's

employment records to demonstrate he could not have been present

when Allen claimed the pointing at him occurred. He also presented

emails between Vitello and Abreu, and statements from other police

officials.



                                    6                                 A-4220-14T4
     The court denied the motion.      The court found the proffered

evidence was either not newly discovered, or not material.       With

respect to the 2005 letter, the court noted that Vitello had

testified there was no earlier Internal Affairs investigation; the

letter was not newly discovered as Vitello claimed to have received

it; and even if there were such a finding, it would not have

changed the court's decision, as the letter did not prove that the

three incidents did not occur.   The court also held that Burdick's

employment records would not have changed the result.      Too much

time elapsed for the court to hold an individual to a specific

date claimed.      Finally, the court found no merit in Vitello's

remaining arguments and denied the motion for a new trial.        The

court thereafter denied a motion for reconsideration.

                                 II.

     We are obliged to "accept a trial court's findings of fact

that are supported by substantial credible evidence," particularly

"when the evidence is largely testimonial and involves questions

of credibility."    In re Return of Weapons to J.W.D., 149 N.J. 108,

116-17 (1997).     We review de novo the court's legal conclusions.

Id. at 117.

     Applying that deferential standard of review, and having

carefully reviewed the record of the 2011 testimonial hearing, we



                                  7                          A-4220-14T4
discern no basis to disturb Judge Thornton's finding, based on her

thoughtful consideration of the testimony and evidence presented.

     The court properly allocated to the State the burden to

establish grounds for revoking Vitello's Card and Permit by a

preponderance of the evidence.          See In re Forfeiture of Pers.

Weapons and Firearms Identification Card Belonging to F.M., 225

N.J. 487, 508 (2016) (allocating burden and standard of proof).

The court's determination that defendant poses a threat to the

public health, safety, or welfare was based on a careful, fact-

sensitive analysis, consistent with State v. Cordoma, 372 N.J.

Super. 524, 535 (App. Div. 2004).

     We reject Vitello's argument, which he based on State v. One

Marlin   Rifle,   319   N.J.   Super.   359   (App.   Div.   1999)   and    an

unpublished    decision,   that   the   State   was   obliged   to   present

"'overwhelming' evidence that Vitello currently presents a 'clear

threat' to the public welfare."         As noted, the standard of proof

is preponderance of the evidence.             The State proceeded under

N.J.S.A. 2C:58-3(c)(5), which "is meant to address 'individual

unfitness, where, though not dealt with in the specific statutory

enumerations, the issuance of the permit or identification card

would nonetheless be contrary to the public interest.'"          F.M., 225

N.J. at 513 (quoting In re Osworth, 365 N.J. Super. 72, 79 (App.

Div. 2003)).      The panel in One Marlin Rifle used the phrase

                                    8                                A-4220-14T4
"generally    overwhelming"        simply   to   characterize   the    evidence

presented in cases in which forfeiture had been ordered, in

contrast to the paltry proofs before it.            319 N.J. Super. at 371-

72 (citing State v. Freysinger, 311 N.J. Super. 509, 515-16 (App.

Div. 1998) and Hoffman v. Union Cnty. Prosecutor, 240 N.J. Super.

206 (Law Div. 1990)).        There was no finding that the firearm owner

in One Marlin Rifle mishandled his weapon in any way, as Vitello

did in this case.

     We also discern no merit in Vitello's argument that the trial

court lacked jurisdiction to entertain the State's application,

because it was untimely.             Vitello relies on N.J.S.A. 2C:25-

21(d)(3), which provides that the State shall return seized weapons

to a domestic violence defendant within forty-five days of seizure,

absent   a   court   order    of   forfeiture.      However,    by    its   plain

language, the provision does not impose a time-bar for the filing

of a forfeiture and revocation motion; it simply provides for the

return of seized weapons in the absence of a timely application

and order.    Notably, Vitello did not formally seek the return of

weapons seized after the domestic violence TRO was issued.

     In any event, the State exercised its authority under chapter

58, which states that "[t]he county prosecutor . . . may apply

. . . at any time for the revocation of the card," and "[a]ny

firearms purchaser identification card may be revoked by the

                                        9                               A-4220-14T4
Superior Court wherein the card was issued, after hearing upon

notice, upon a finding that the holder thereof no longer qualifies

for the issuance of the permit."          N.J.S.A. 2C:58-3(f) (emphasis

added); see also Hoffman, 240 N.J. Super. at 215 (ordering the

forfeiture of weapons and revocation of Card based on a finding

that it would not be in the interest of the public health, safety

or welfare, N.J.S.A. 2C:58-3(c)(5), based on holder's "disturbing

pattern of domestic violence and violence in general" and alcohol

abuse).3

     We also shall not disturb the trial court's decisions (1) to

deny Vitello's motion to vacate the order and for a new trial,

pursuant   to   Rule   4:50-1,   and    (2)   to   deny   his   motion   for

reconsideration of that denial.        Both decisions were vested in the

trial court's reasoned exercise of discretion.            See Hous. Auth.

of Morristown v. Little, 135 N.J. 274, 283 (1994) (stating that

decision granting or denying relief "will be left undisturbed

unless it represents a clear abuse of discretion"); Cummings v.

Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996) (stating that

reconsideration is left to the court's "sound discretion . . . to




3
  While a Card remains valid until revoked, a Permit expires after
ninety days, unless renewed by the issuing authority for good
cause. N.J.S.A. 2C:58-3(f).

                                  10                                A-4220-14T4
be exercised in the interest of justice") (quoting D'Atria v.

D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)).

     As Judge Thornton noted, much of what Vitello sought to

present to the court was not newly discovered evidence, as it was

available to him in the exercise of due diligence before the

original hearing.       In particular, Vitello received in 2005 the

purported    letter     concluding    allegations     against    him    were

unfounded.    Also, well before the hearing, Vitello had already

obtained an unsworn letter from an officer who all but insinuated

that Allen alleged that Vitello pointed his weapon at him in order

to get Vitello fired.       Besides, during cross-examination, Allen

was asked if he leveled the charges at Vitello in order to secure

his own position with the police department.          In any event, Judge

Thornton    concluded   that   nothing    Vitello   unearthed   would   have

materially affected her credibility determinations, and resulting

fact-findings.

     To the extent not addressed, Vitello's remaining arguments

lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

     Affirmed.




                                     11                            A-4220-14T4